Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Amended claim 1 recites: “A lid packing material for food container, the lid packing material comprising: a substrate layer; a heat-adhesion layer formed on the substrate layer; and hydrophobic particles, wherein the heat-adhesion layer includes at least two types of wax having different melting points, wherein one of the at least two types of wax having different melting points of the heat-adhesion layer is carnauba wax, wherein the carnauba wax is contained in an amount of 30 wt% to 60 wt% with respect to the total weight of the at least two types of wax having different melting points, wherein all of the hydrophobic particles are buried between respective cells forming patterns of the heat-adhesion layer, wherein the lid packing material for food container has a surface roughness on a side of the heat-adhesion layer opposite to the substrate layer including a central line average roughness Sa of 20 um to 30 um and a ten point average roughness Sz of 8 um to 15 um, wherein the lid packing material for food container has a line roughness on the side of the heat-adhesion layer opposite to the substrate layer including a central line average roughness Ra of 15 um to 25 um and a ten point average roughness Rz of 35 um to 45 um wherein the buried hydrophobic particles are buried to a thickness less than a height of the cells forming patterns of the heat-adhesion layer.”
The closest prior art is Choi et al (KR 20180112275A). Choi discloses a water-repellent food packaging material capable of minimizing the amount of contents contained in a packaging material by having water repellency [0003]. The packaging material comprises a substrate layer, a heat bonding layer formed on the base layer, an adhesion promoting layer formed on the heat bonding layer, and a hydrophobic fine particle layer formed on the adhesion promoting layer, wherein the adhesion enhancing layer comprises a polyol [0005]. In an exemplary embodiment, the water-repellent food packaging material 100 includes a substrate layer 110, a thermal adhesive layer 120, an adhesion promoting layer 130, and a hydrophobic fine particle layer 140 [0024] [Fig. 1].

    PNG
    media_image1.png
    200
    525
    media_image1.png
    Greyscale

The packaging material can be used as a container lid for sealing the upper surface of the container (A lid packing material for food container, the lid packing material comprising: a substrate layer; a heat-adhesion layer formed on the substrate layer; and hydrophobic particles) [0063]. The thermal adhesive layer 120 includes at least one pattern [0031] [Figs. 2-3].

    PNG
    media_image2.png
    313
    537
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    292
    522
    media_image3.png
    Greyscale

The hydrophobic particles are coated on the pattern-free wall portion of the thermal adhesive layer (wherein…the hydrophobic particles are buried between respective cells forming patterns of the heat-adhesion layer) [0069].
Choi fails to disclose the heat-adhesion layer (thermal adhesive layer) including a combination of waxes having different melting points. Choi fails to disclose the surface roughness of the packing material. Choi fails to disclose all of the hydrophobic particles being buried between respective cells forming patterns of the heat-adhesion layer. Choi fails to disclose that the buried hydrophobic particles are buried to a thickness less than a height of the cells forming patterns of the heat-adhesion layer.
Claims 2-12 are allowed as depending on claim 1.
Examiner’s comment: Applicant’s argument on pages 6-7 of the remarks dated 12/16/2021 regarding the relative height of the hydrophobic coating and microstructure is primarily persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/           Examiner, Art Unit 1781